— Order, Supreme Court, New York County (Lewis Bart Stone, J.), entered on or about April 13, 2007, which denied defendant’s motion for resentencing under the Drug Law Reform Act of 2005 (DLRA) (L 2005, ch 643), unanimously affirmed.
Defendant incurred serious disciplinary infractions while incarcerated and was therefore ineligible to earn merit time under Correction Law § 803 (1) (d). Accordingly, he is not eligible for resentencing under the DLRA (see People v Paniagua, 45 AD3d 98 [2007], lv denied 9 NY3d 992 [2007]). In any event, the record supports the court’s conclusion that substantial justice would dictate the denial of the application. Concur— Tom, J.P., Mazzarelli, Friedman, Renwick and DeGrasse, JJ.